UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-781 Name of Registrant: The Putnam Fund for Growth and Income Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President The Putnam Fund for Growth and Income One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : The Putnam Fund for Growth and Income 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP9 88579Y101 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Linda Alvarado Mgmt For For For 1.2 Elect George Buckley Mgmt For For For 1.3 Elect Vance Coffman Mgmt For For For 1.4 Elect Michael Eskew Mgmt For For For 1.5 Elect W. James Farrell Mgmt For For For 1.6 Elect Herbert Henkel Mgmt For For For 1.7 Elect Edward Liddy Mgmt For For For 1.8 Elect Robert Morrison Mgmt For For For 1.9 Elect Aulana Peters Mgmt For For For 1.10 Elect Robert Ulrich Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE LONG-TERM Mgmt For For For INCENTIVE PLAN. Aetna Inc Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For FRANK M. CLARK 2 ELECTION OF DIRECTOR: BETSY Mgmt For For For Z. COHEN 3 ELECTION OF DIRECTOR: MOLLY Mgmt For For For J. COYE, M.D. 4 ELECTION OF DIRECTOR: Mgmt For For For ROGER N. FARAH 5 ELECTION OF DIRECTOR: Mgmt For For For BARBARA HACKMAN FRANKLIN 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY E. GARTEN 7 ELECTION OF DIRECTOR: EARL Mgmt For For For G. GRAVES 8 ELECTION OF DIRECTOR: Mgmt For For For GERALD GREENWALD 9 ELECTION OF DIRECTOR: ELLEN Mgmt For For For M. HANCOCK 10 ELECTION OF DIRECTOR: Mgmt For For For EDWARD J. LUDWIG 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH P. NEWHOUSE 12 ELECTION OF DIRECTOR: Mgmt For For For RONALD A. WILLIAMS 13 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 14 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 15 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For NOMINATING A RETIRED AETNA EXECUTIVE TO THE BOARD Affiliated Computer Services Inc Ticker Security ID: Meeting Date Meeting Status ACS CUSIP9 008190100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Darwin Deason Mgmt For For For Elect Lynn Blodgett Mgmt For For For Elect Robert Druskin Mgmt For For For Elect Kurt Krauss Mgmt For For For Elect Ted Miller, Jr. Mgmt For For For Elect Paul Sullivan Mgmt For For For Elect Frank Varasano Mgmt For For For 2 2008 Performance-Based Incentive Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Alliance Data System Corp. Ticker Security ID: Meeting Date Meeting Status ADS CUSIP9 018581108 06/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce Anderson Mgmt For For For Elect Roger Ballou Mgmt For For For Elect E. Linn Draper, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Allstate Corporation Ticker Security ID: Meeting Date Meeting Status ALL CUSIP9 020002101 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: F. Mgmt For For For DUANE ACKERMAN 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT D. BEYER 3 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES FARRELL 4 ELECTION OF DIRECTOR: JACK Mgmt For For For M. GREENBERG 5 ELECTION OF DIRECTOR: Mgmt For For For RONALD T. LEMAY 6 ELECTION OF DIRECTOR: J. Mgmt For For For CHRISTOPHER REYES 7 ELECTION OF DIRECTOR: H. Mgmt For For For JOHN RILEY, JR. 8 ELECTION OF DIRECTOR: Mgmt For For For JOSHUA I. SMITH 9 ELECTION OF DIRECTOR: Mgmt For For For JUDITH A. SPRIESER 10 ELECTION OF DIRECTOR: MARY Mgmt For For For ALICE TAYLOR 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. WILSON 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 14 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Altria Group Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTORS: Mgmt For For For ELIZABETH E. BAILEY 2 ELECTION OF DIRECTORS: Mgmt For For For GERALD L. BALILES 3 ELECTION OF DIRECTORS: Mgmt For For For DINYAR S. DEVITRE 4 ELECTION OF DIRECTORS: Mgmt For For For THOMAS F. FARRELL, II 5 ELECTION OF DIRECTORS: Mgmt For For For ROBERT E.R. HUNTLEY 6 ELECTION OF DIRECTORS: Mgmt For For For THOMAS W. JONES 7 ELECTION OF DIRECTORS: Mgmt For For For GEORGE MUNOZ 8 ELECTION OF DIRECTORS: Mgmt For For For MICHAEL E. SZYMANCZYK 9 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS 10 STOCKHOLDER PROPOSAL 1 - ShrHoldr Against Against For SHAREHOLDER SAY ON EXECUTIVE PAY 11 STOCKHOLDER PROPOSAL 2 - ShrHoldr Against Against For CUMULATIVE VOTING 12 Shareholder Proposal Regarding ShrHoldr Against Against For Application of Master Settlement Agreement Practices Worldwide 13 STOCKHOLDER PROPOSAL 4 - ShrHoldr Against Against For STOP YOUTH-ORIENTED AD CAMPAIGNS 14 STOCKHOLDER PROPOSAL 5 - ShrHoldr Against Against For TWO CIGARETTE APPROACH TO MARKETING 15 STOCKHOLDER PROPOSAL 6 - ShrHoldr Against Against For ENDORSE HEALTH CARE PRINCIPLES American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN F. BOLLENBACH 2 ELECTION OF DIRECTOR: Mgmt For For For MARTIN S. FELDSTEIN 3 ELECTION OF DIRECTOR: ELLEN Mgmt For For For V. FUTTER 4 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. HOLBROOKE 5 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGE L. MILES, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For MORRIS W. OFFIT 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For F. ORR III 9 ELECTION OF DIRECTOR: Mgmt For For For VIRGINIA M. ROMETTY 10 ELECTION OF DIRECTOR: Mgmt For For For MARTIN J. SULLIVAN 11 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL H. SUTTON 12 ELECTION OF DIRECTOR: Mgmt For For For EDMUND S.W. TSE 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT B. WILLUMSTAD 14 Ratification of Auditor Mgmt For Against Against 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE HUMAN RIGHT TO WATER. 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE REPORTING OF POLITICAL CONTRIBUTIONS. Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DR. Mgmt For For For DAVID BALTIMORE 2 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK J. BIONDI, JR. 3 ELECTION OF DIRECTOR: MR. Mgmt For For For JERRY D. CHOATE 4 ELECTION OF DIRECTOR: DR. Mgmt For For For VANCE D. COFFMAN 5 ELECTION OF DIRECTOR: MR. Mgmt For For For FREDERICK W. GLUCK 6 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK C. HERRINGER 7 ELECTION OF DIRECTOR: DR. Mgmt For For For GILBERT S. OMENN 8 ELECTION OF DIRECTOR: MS. Mgmt For For For JUDITH C. PELHAM 9 ELECTION OF DIRECTOR: ADM. Mgmt For For For J. PAUL REASON, USN (RETIRED) 10 ELECTION OF DIRECTOR: MR. Mgmt For For For LEONARD D. SCHAEFFER 11 ELECTION OF DIRECTOR: MR. Mgmt For For For KEVIN W. SHARER 12 Ratification of Auditor Mgmt For For For 13 STOCKHOLDER PROPOSAL #1 ShrHoldr Against For Against (SIMPLE MAJORITY VOTE) 14 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (ANIMAL WELFARE) AMR (American Airlines) Corp. Ticker Security ID: Meeting Date Meeting Status AMR CUSIP9 001765106 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerard Arpey Mgmt For For For Elect John Bachmann Mgmt For For For Elect David Boren Mgmt For For For Elect Armando Codina Mgmt For For For Elect Rajat Gupta Mgmt For For For Elect Alberto Ibarguen Mgmt For For For Elect Ann McLaughlin Korologos Mgmt For For For Elect Michael Miles Mgmt For For For Elect Philip Purcell Mgmt For For For Elect Ray Robinson Mgmt For For For Elect Judith Rodin Mgmt For For For Elect Matthew Rose Mgmt For For For Elect Roger Staubach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO SPECIAL SHAREHOLDER MEETINGS 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO AN INDEPENDENT BOARD CHAIRMAN 6 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Apache Corp. Ticker Security ID: Meeting Date Meeting Status APA CUSIP9 037411105 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: G. Mgmt For For For STEVEN FARRIS 2 ELECTION OF DIRECTOR: Mgmt For For For RANDOLPH M. FERLIC 3 ELECTION OF DIRECTOR: A.D. Mgmt For For For FRAZIER, JR. 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. KOCUR 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING REIMBURSEMENT OF PROXY EXPENSES AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RANDALL L. STEPHENSON 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM F. ALDINGER III 3 ELECTION OF DIRECTOR: Mgmt For For For GILBERT F. AMELIO 4 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. BLANCHARD 6 ELECTION OF DIRECTOR: Mgmt For For For AUGUST A. BUSCH III 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For P. KELLY 8 ELECTION OF DIRECTOR: JON C. Mgmt For For For MADONNA 9 ELECTION OF DIRECTOR: LYNN Mgmt For For For M. MARTIN 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MCCOY 11 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 12 ELECTION OF DIRECTOR: JOYCE Mgmt For For For M. ROCHE 13 ELECTION OF DIRECTOR: LAURA Mgmt For For For D ANDREA TYSON 14 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA P. UPTON 15 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. 16 REPORT ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 17 PENSION CREDIT POLICY. ShrHoldr Against Against For 18 LEAD INDEPENDENT DIRECTOR ShrHoldr Against Against For BYLAW. 19 SERP POLICY ShrHoldr Against Against For 20 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 8 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 9 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 10 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 11 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 12 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 13 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 14 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 16 ELECTION OF DIRECTOR: Mgmt For Against Against JACKIE M. WARD 17 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008 18 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXEC COMP 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For DETERMINATION OF CEO COMP 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 22 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN 23 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SPECIAL SHAREHOLDER MEETINGS 24 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For EQUATOR PRINCIPLES 25 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For HUMAN RIGHTS Baxter International Inc Ticker Security ID: Meeting Date Meeting Status BAX CUSIP9 071813109 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WAYNE T. HOCKMEYER, PH.D. 2 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH B. MARTIN, M.D., PH.D. 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. PARKINSON, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS T. STALLKAMP 5 ELECTION OF DIRECTOR: Mgmt For For For ALBERT P.L. STROUCKEN 6 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM Bear Stearns Companies Inc Ticker Security ID: Meeting Date Meeting Status BSC CUSIP9 073902108 05/29/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Right to Adjourn Meeting Mgmt For Against Against Berkshire Hathaway Inc Ticker Security ID: Meeting Date Meeting Status BRK.B CUSIP9 084670207 05/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Buffett Mgmt For For For Elect Charles Munger Mgmt For For For Elect Howard Buffett Mgmt For For For Elect Susan Decker Mgmt For For For Elect William Gates III Mgmt For For For Elect David Gottesman Mgmt For For For Elect Charlotte Guyman Mgmt For For For Elect Donald Keough Mgmt For For For Elect Thomas Murphy Mgmt For For For Elect Ronald Olson Mgmt For For For Elect Walter Scott, Jr. Mgmt For For For Best Buy Company Inc Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bradbury Anderson Mgmt For For For Elect Kathy Higgins Victor Mgmt For For For Elect Allen Lenzmeier Mgmt For For For Elect Rogelio Rebolledo Mgmt For For For Elect Frank Trestman Mgmt For For For Elect George Mikan, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE BEST BUY Mgmt For For For CO., INC. 2008 EMPLOYEE STOCK PURCHASE PLAN. 4 Adoption of Majority Voting for the Mgmt For For For Election of Directors Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Sheldon Berman Mgmt For For For Elect Steven Fishman Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 APPROVAL OF AMENDMENTS TO Mgmt For For For THE BIG LOTS 2005 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For BJ Services Co Ticker Security ID: Meeting Date Meeting Status BJS CUSIP9 055482103 02/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect L. William Heiligbrodt Mgmt For For For Elect James Payne Mgmt For For For Elect J.W. Stewart Mgmt For For For 2 TO APPROVE THE BJ SERVICES Mgmt For For For COMPANY 2008 EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For Boston Scientific Corp. Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ursula Burns Mgmt For For For Elect Warren Rudman Mgmt For For For Elect James Tobin Mgmt For For For Elect Nancy-Ann DeParle Mgmt For For For Elect J. Raymond Elliott Mgmt For For For Elect Marye Anne Fox Mgmt For For For Elect Ray Groves Mgmt For For For Elect N.J. Nicholas, Jr. Mgmt For For For Elect Pete Nicholas Mgmt For For For Elect John Pepper Mgmt For For For 2 Amendment to the 2003 Long-Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against BP PLC - ADR Ticker Security ID: Meeting Date Meeting Status BP CUSIP9 055622104 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO RECEIVE THE DIRECTORS' Mgmt For For For ANNUAL REPORT AND ACCOUNTS 2 TO APPROVE THE DIRECTORS' Mgmt For For For REMUNERATION REPORT Re-elect Antony Burgmans Mgmt For For For Elect Cynthia Carroll Mgmt For For For Re-elect Sir William Castell Mgmt For For For Re-elect Iain Conn Mgmt For For For Elect George David Mgmt For For For Re-elect Erroll Davis Jr. Mgmt For For For Re-elect Douglas Flint Mgmt For For For Re-elect Byron Grote Mgmt For For For Re-elect Anthony Hayward Mgmt For For For Re-elect Andrew Inglis Mgmt For For For Re-elect DeAnne Julius Mgmt For For For Re-elect Sir Tom McKillop Mgmt For For For Re-elect Sir Ian Prosser Mgmt For For For Re-elect Peter Sutherland Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 SPECIAL RESOLUTION: TO Mgmt For For For ADOPT NEW ARTICLES OF ASSOCIATION 6 Authority to Repurchase Shares Mgmt For For For 7 TO GIVE LIMITED AUTHORITY TO Mgmt For For For ALLOT SHARES UP TO A SPECIFIED AMOUNT 8 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Brunswick Corp. Ticker Security ID: Meeting Date Meeting Status BC CUSIP9 117043109 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cambria Dunaway Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Ralph Stayer Mgmt For For For 2 Ratification of Auditor Mgmt For For For Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For PATRICK W. GROSS 2 ELECTION OF DIRECTOR: ANN Mgmt For For For FRITZ HACKETT 3 ELECTION OF DIRECTOR: Mgmt For For For PIERRE E. LEROY 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Associate Stock Mgmt For For For Purchase Plan 6 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Cardinal Health Inc Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Colleen Arnold Mgmt For For For Elect R. Kerry Clark Mgmt For For For Elect George Conrades Mgmt For For For Elect Calvin Darden Mgmt For For For Elect John Finn Mgmt For For For Elect Philip Francis Mgmt For For For Elect Gregory Kenny Mgmt For For For Elect Richard Notebaert Mgmt For For For Elect David Raisbeck Mgmt For For For Elect Robert Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Code of Mgmt For For For Regulations to Eliminate Supermajority Vote Requirements 4 2007 Non-Employee Directors Mgmt For For For Equity Incentive Plan 5 Shareholder Proposal Regarding ShrHoldr Against Against For Say on Pay 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PERFORMANCE- BASED STOCK OPTIONS. Career Education Corp. Ticker Security ID: Meeting Date Meeting Status CECO CUSIP9 141665109 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. CHOOKASZIAN 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For W. DEVONSHIRE 3 ELECTION OF DIRECTOR: Mgmt For For For PATRICK W. GROSS 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS B. LALLY 5 ELECTION OF DIRECTOR: Mgmt For For For STEVEN H. LESNIK 6 ELECTION OF DIRECTOR: GARY Mgmt For For For E. MCCULLOUGH 7 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. SNYDER 8 ELECTION OF DIRECTOR: Mgmt For For For LESLIE T. THORNTON 9 2008 Incentive Compensation Plan Mgmt For For For 10 Ratification of Auditor Mgmt For For For Carnival Corp. Ticker Security ID: Meeting Date Meeting Status CCL CUSIP9 143658300 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Micky Arison Mgmt For Withhold Against Re-elect Richard Capen, Jr. Mgmt For Withhold Against Re-elect Robert Dickinson Mgmt For Withhold Against Re-elect Arnold Donald Mgmt For Withhold Against Re-elect Pier Foschi Mgmt For Withhold Against Re-elect Howard Frank Mgmt For Withhold Against Re-elect Richard Glasier Mgmt For Withhold Against Re-elect Modesto Maidique Mgmt For Withhold Against Re-elect Sir John Parker Mgmt For Withhold Against Re-elect Peter Ratcliffe Mgmt For Withhold Against Re-elect Stuart Subotnick Mgmt For Withhold Against Re-elect Laura Weil Mgmt For Withhold Against Re-elect Uzi Zucker Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For 3 Authority to Set Auditor's Fees Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 TO APPROVE THE DIRECTORS' Mgmt For For For REMUNERATION REPORT OF CARNIVAL PLC. 6 TO APPROVE LIMITS ON THE Mgmt For For For AUTHORITY TO ALLOT SHARES BY CARNIVAL PLC. 7 TO APPROVE THE Mgmt For For For DISAPPLICATION OF PRE- EMPTION RIGHTS FOR CARNIVAL PLC. 8 Authority to Repurchase Shares Mgmt For For For Caterpillar Inc Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Frank Blount Mgmt For For For Elect John Brazil Mgmt For For For Elect Eugene Fife Mgmt For For For Elect Gail Fosler Mgmt For For For Elect Peter Magowan Mgmt For For For 2 RATIFY AUDITORS Mgmt For For For 3 STOCKHOLDER PROPOSAL- ShrHoldr Against For Against ANNUAL ELECTION OF DIRECTORS 4 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For DIRECTOR ELECTION MAJORITY VOTE STANDARD 5 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For FOREIGN MILITARY SALES Celanese Corp. Ticker Security ID: Meeting Date Meeting Status CE CUSIP9 150870103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MARTIN G. MCGUINN 2 ELECTION OF DIRECTOR: Mgmt For For For DANIEL S. SANDERS 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For K. WULFF 4 Ratification of Auditor Mgmt For For For Chubb Corp. Ticker Security ID: Meeting Date Meeting Status CB CUSIP9 171232101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ZOE Mgmt For For For BAIRD 2 ELECTION OF DIRECTOR: Mgmt For For For SHEILA P. BURKE 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 4 ELECTION OF DIRECTOR: JOEL Mgmt For For For J. COHEN 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. FINNEGAN 6 ELECTION OF DIRECTOR: KLAUS Mgmt For For For J. MANGOLD 7 ELECTION OF DIRECTOR: Mgmt For For For MARTIN G. MCGUINN 8 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE M. SMALL 9 ELECTION OF DIRECTOR: JESS Mgmt For For For SODERBERG 10 ELECTION OF DIRECTOR: Mgmt For For For DANIEL E. SOMERS 11 ELECTION OF DIRECTOR: Mgmt For For For KAREN HASTIE WILLIAMS 12 ELECTION OF DIRECTOR: Mgmt For For For ALFRED W. ZOLLAR 13 TO RATIFY THE APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Cigna Corp. Ticker Security ID: Meeting Date Meeting Status CI CUSIP9 125509109 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PETER Mgmt For For For N. LARSON 2 ELECTION OF DIRECTOR: Mgmt For For For ROMAN MARTINEZ IV 3 ELECTION OF DIRECTOR: Mgmt For For For CAROL COX WAIT 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. ZOLLARS 5 Ratification of Auditor Mgmt For For For 6 Amendment to Eliminate Series D Mgmt For For For Preferred Stock 7 Amendment to Eliminate Certain Mgmt For For For Supermajority Requirements 8 Amendment to Eliminate Certain Mgmt For For For Supermajority Requirements Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: M. Mgmt For For For MICHELE BURNS 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. CAPELLAS 4 ELECTION OF DIRECTOR: LARRY Mgmt For For For R. CARTER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CHAMBERS 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 7 ELECTION OF DIRECTOR: DR. Mgmt For For For JOHN L. HENNESSY 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RODERICK C. MCGEARY 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL K. POWELL 11 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 12 ELECTION OF DIRECTOR: JERRY Mgmt For For For YANG 13 TO APPROVE THE AMENDMENT Mgmt For Against Against AND EXTENSION OF THE 2005 STOCK INCENTIVE PLAN. 14 Executive Incentive Plan Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 17 Shareholder Proposal Regarding ShrHoldr Against Against For Pay-for-Superior-Performance 18 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 19 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Report Citigroup Inc Ticker Security ID: Meeting Date Meeting Status C CUSIP9 172967101 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C. Mgmt For For For MICHAEL ARMSTRONG 2 ELECTION OF DIRECTOR: ALAIN Mgmt For Against Against J.P. BELDA 3 ELECTION OF DIRECTOR: SIR Mgmt For For For WINFRIED BISCHOFF 4 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH T. DERR 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERTO HERNANDEZ RAMIREZ 7 ELECTION OF DIRECTOR: Mgmt For For For ANDREW N. LIVERIS 8 ELECTION OF DIRECTOR: ANNE Mgmt For For For MULCAHY 9 ELECTION OF DIRECTOR: Mgmt For For For VIKRAM PANDIT 10 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. PARSONS 11 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RODIN 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. RUBIN 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. RYAN 14 ELECTION OF DIRECTOR: Mgmt For For For FRANKLIN A. THOMAS 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Prior Government Service 17 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. 18 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation 19 Shareholder Proposal Regarding ShrHoldr Against Against For Double Board Nominees 20 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON THE EQUATOR PRINCIPLES. 21 Shareholder Proposal Regarding ShrHoldr Against Against For Responsible Employment Principles 22 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING THAT CITI AMEND ITS GHG EMISSIONS POLICIES. 23 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting on Human Rights Issues 24 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING AN INDEPENDENT BOARD CHAIRMAN. 25 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 26 Vote Confidentiality Mgmt N/A For N/A Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP9 189054109 11/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT DANIEL BOGGAN, JR. AS Mgmt For For For A DIRECTOR. 2 ELECT RICHARD H. CARMONA Mgmt For For For AS A DIRECTOR. 3 ELECT TULLY M. FRIEDMAN AS A Mgmt For For For DIRECTOR. 4 ELECT GEORGE J. HARAD AS A Mgmt For For For DIRECTOR. 5 ELECT DONALD R. KNAUSS AS A Mgmt For For For DIRECTOR. 6 ELECT ROBERT W. Mgmt For For For MATSCHULLAT AS A DIRECTOR. 7 ELECT GARY G. MICHAEL AS A Mgmt For For For DIRECTOR. 8 ELECT EDWARD A. MUELLER AS Mgmt For For For A DIRECTOR. 9 ELECT JAN L. MURLEY AS A Mgmt For For For DIRECTOR. 10 ELECT PAMELA THOMAS- Mgmt For For For GRAHAM AS A DIRECTOR. 11 ELECT CAROLYN M. TICKNOR AS Mgmt For For For A DIRECTOR. 12 Ratification of Auditor Mgmt For For For Computer Sciences Corp. Ticker Security ID: Meeting Date Meeting Status CSC CUSIP9 205363104 07/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Irving Bailey, II Mgmt For For For Elect David Barram Mgmt For For For Elect Stephen Baum Mgmt For For For Elect Rodney Chase Mgmt For For For Elect Michael Laphen Mgmt For For For Elect F. Warren McFarlan Mgmt For For For Elect Thomas Patrick Mgmt For For For 2 APPROVAL OF 2007 EMPLOYEE Mgmt For For For INCENTIVE PLAN 3 TO RATIFY THE APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING BOARD INCLUSIVENESS 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING DISCLOSURE OF POLITICAL CONTRIBUTIONS ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HAROLD W. MCGRAW III 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 3 ELECTION OF DIRECTOR: Mgmt For For For BOBBY S. SHACKOULS 4 Repeal of Classified Board Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 QUALIFICATIONS FOR ShrHoldr Against Against For DIRECTOR NOMINEES 7 REPORT ON RECOGNITION OF ShrHoldr Against Against For INDIGENOUS RIGHTS 8 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For 10 GREENHOUSE GAS REDUCTION ShrHoldr Against Against For 11 COMMUNITY ACCOUNTABILITY ShrHoldr Against Against For 12 DRILLING IN ShrHoldr Against Against For SENSITIVE/PROTECTED AREAS 13 ENVIRONMENTAL IMPACT ShrHoldr Against Against For 14 GLOBAL WARMING ShrHoldr Against Against For Corning Inc Ticker Security ID: Meeting Date Meeting Status GLW CUSIP9 219350105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Brown Mgmt For For For Elect Gordon Gund Mgmt For For For Elect Kurt Landgraf Mgmt For For For Elect H. Onno Ruding Mgmt For For For 2 APPROVE THE AMENDMENT OF Mgmt For For For THE 2 PARTICIPATION PROGRAM. 3 Ratification of Auditor Mgmt For For For Countrywide Financial Corp. Ticker Security ID: Meeting Date Meeting Status CFC CUSIP9 222372104 06/25/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For COVIDIEN Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 03/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For ARNOLD 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. BRUST 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. CONNORS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. COUGHLIN 5 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. DONAHUE 6 ELECTION OF DIRECTOR: KATHY Mgmt For For For J. HERBERT 7 ELECTION OF DIRECTOR: Mgmt For For For RANDALL J. HOGAN, III 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. MEELIA 9 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 10 ELECTION OF DIRECTOR: Mgmt For For For TADATAKA YAMADA 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH A. ZACCAGNINO 12 Ratification of Auditor Mgmt For For For Crown Holdings Inc Ticker Security ID: Meeting Date Meeting Status CCK CUSIP9 228368106 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jenne Britell Mgmt For For For Elect John Conway Mgmt For For For Elect Arnold Donald Mgmt For For For Elect William Little Mgmt For For For Elect Hans Loliger Mgmt For For For Elect Thomas Ralph Mgmt For For For Elect Hugues du Rouret Mgmt For For For Elect Alan Rutherford Mgmt For For For Elect Jim Turner Mgmt For For For Elect William Urkiel Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dell Inc Ticker Security ID: Meeting Date Meeting Status DELL CUSIP9 24702R101 12/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Carty Mgmt For For For Elect Michael Dell Mgmt For For For Elect William Gray, III Mgmt For For For Elect Sallie Krawcheck Mgmt For For For Elect A.G. Lafley Mgmt For For For Elect Judy Lewent Mgmt For For For Elect Klaus Luft Mgmt For For For Elect Thomas Luce, III Mgmt For For For Elect Alex Mandl Mgmt For For For Elect Michael Miles Mgmt For For For Elect Samuel Nunn, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITOR 3 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED 2002 LONG- TERM INCENTIVE PLAN 4 EXECUTIVE STOCKOWNERSHIP ShrHoldr Against Against For GUIDELINES 5 DECLARATION OF DIVIDEND ShrHoldr Against Against For Delta Air Lines Inc Ticker Security ID: Meeting Date Meeting Status DAL CUSIP9 247361702 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD H. ANDERSON 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. BRINZO 3 ELECTION OF DIRECTOR: Mgmt For For For DANIEL A. CARP 4 ELECTION OF DIRECTOR: Mgmt For Against Against EUGENE I. DAVIS 5 ELECTION OF DIRECTOR: Mgmt For For For RICHARD KARL GOELTZ 6 ELECTION OF DIRECTOR: DAVID Mgmt For For For R. GOODE 7 ELECTION OF DIRECTOR: Mgmt For Against Against VICTOR L. LUND 8 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 9 ELECTION OF DIRECTOR: PAULA Mgmt For For For ROSPUT REYNOLDS 10 ELECTION OF DIRECTOR: Mgmt For For For KENNETH C. ROGERS 11 ELECTION OF DIRECTOR: Mgmt For For For KENNETH B. WOODROW 12 Ratification of Auditor Mgmt For For For Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Hager Mgmt For For For Elect John Hill Mgmt For For For Elect Mary Ricciardello Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For THE COMPANY'S INDEPENDENT AUDITORS FOR 2008 3 Increase in Authorized Common Mgmt For For For Stock 4 Repeal of Classified Board Mgmt For For For E. I. DuPont de Nemours, & Co. Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Brown Mgmt For For For Elect Robert Brown Mgmt For For For Elect Bertrand Collomb Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect Alexander Cutler Mgmt For For For Elect John Dillon Mgmt For For For Elect Eleuthère Du Pont Mgmt For For For Elect Marillyn Hewson Mgmt For For For Elect Charles Holliday, Jr. Mgmt For For For Elect Lois Juliber Mgmt For For For Elect Sean O'Keefe Mgmt For For For Elect William Reilly Mgmt For For For 2 ON RATIFICATION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ON PLANT CLOSURE ShrHoldr Against Against For 4 ON SEPARATION OF POSITIONS ShrHoldr Against Against For OF CHAIRMAN AND CEO 5 ON GLOBAL WARMING REPORT ShrHoldr Against Against For 6 ON AMENDMENT TO HUMAN ShrHoldr Against Against For RIGHTS POLICY 7 ON SHAREHOLDER SAY ON ShrHoldr Against Against For EXECUTIVE PAY Edison International Inc Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Theodore Craver, Jr. Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Thomas Sutton Mgmt For For For Elect Brett White Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Embarq Corp. Ticker Security ID: Meeting Date Meeting Status EQ CUSIP9 29078E105 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Brown Mgmt For For For Elect Steven Davis Mgmt For For For Elect Richard Gephardt Mgmt For For For Elect Thomas Gerke Mgmt For For For Elect John Mullen Mgmt For For For Elect William Owens Mgmt For For For Elect Dinesh Paliwal Mgmt For For For Elect Stephanie Shern Mgmt For For For Elect Laurie Siegel Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE EMBARQ Mgmt For Against Against CORPORATION 2008 EQUITY INCENTIVE PLAN. 4 TO APPROVE THE EMBARQ Mgmt For For For CORPORATION 2008 EMPLOYEE STOCK PURCHASE PLAN. 5 Approval of the Material Terms of Mgmt For For For Performance Goals for Qualified Performance-Based Compensation 6 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation Emerson Electric Company Ticker Security ID: Meeting Date Meeting Status EMR CUSIP9 291011104 02/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Farr Mgmt For Withhold Against Elect Robert Horton Mgmt For Withhold Against Elect Charles Peters Mgmt For Withhold Against Elect Joseph Prueher Mgmt For Withhold Against 2 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Entergy Corp. Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: M.S. Mgmt For For For BATEMAN 2 ELECTION OF DIRECTOR: W.F. Mgmt For For For BLOUNT 3 ELECTION OF DIRECTOR: S.D. Mgmt For For For DEBREE 4 ELECTION OF DIRECTOR: G.W. Mgmt For For For EDWARDS 5 ELECTION OF DIRECTOR: A.M. Mgmt For For For HERMAN 6 ELECTION OF DIRECTOR: D.C. Mgmt For For For HINTZ 7 ELECTION OF DIRECTOR: J.W. Mgmt For For For LEONARD 8 ELECTION OF DIRECTOR: S.L. Mgmt For For For LEVENICK 9 ELECTION OF DIRECTOR: J.R. Mgmt For For For NICHOLS 10 ELECTION OF DIRECTOR: W.A. Mgmt For For For PERCY, II 11 ELECTION OF DIRECTOR: W.J. Mgmt For For For TAUZIN 12 ELECTION OF DIRECTOR: S.V. Mgmt For For For WILKINSON 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO LIMITATIONS ON MANAGEMENT COMPENSATION. 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO CORPORATE POLITICAL CONTRIBUTIONS. 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. Everest Re Group Ltd Ticker Security ID: Meeting Date Meeting Status RE CUSIP9 G3223R108 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Gallagher Mgmt For For For Elect William Galtney, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Technical Amendments to Bylaws Mgmt For For For Exelon Corp. Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For BRUCE DEMARS 2 ELECTION OF DIRECTOR: Mgmt For Against Against NELSON A. DIAZ 3 ELECTION OF DIRECTOR: PAUL Mgmt For For For L. JOSKOW 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROWE 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding a ShrHoldr Against Against For Global Warming Report Exxon Mobil Corp. Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect William George Mgmt For For For Elect James Houghton Mgmt For For For Elect Reatha King Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Walter Shipley Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS () 3 SHAREHOLDER PROPOSALS ShrHoldr Against Against For PROHIBITED () 4 DIRECTOR NOMINEE ShrHoldr Against Against For QUALIFICATIONS () 5 BOARD CHAIRMAN AND CEO ShrHoldr Against Against For () 6 SHAREHOLDER RETURN POLICY ShrHoldr Against Against For () 7 SHAREHOLDER ADVISORY VOTE ShrHoldr Against Against For ON EXECUTIVE COMPENSATION () 8 EXECUTIVE COMPENSATION ShrHoldr Against Against For REPORT () 9 INCENTIVE PAY RECOUPMENT ShrHoldr Against Against For () 10 CORPORATE SPONSORSHIPS ShrHoldr Against Against For REPORT () 11 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT () 12 AMENDMENT OF EEO POLICY ShrHoldr Against Against For () 13 COMMUNITY ENVIRONMENTAL ShrHoldr Against Against For IMPACT () 14 ANWR DRILLING REPORT (PAGE ShrHoldr Against Against For 15 GREENHOUSE GAS EMISSIONS ShrHoldr Against Against For GOALS () 16 CO2 INFORMATION AT THE PUMP ShrHoldr Against Against For () 17 CLIMATE CHANGE AND ShrHoldr Against Against For TECHNOLOGY REPORT (PAGE 18 ENERGY TECHNOLOGY REPORT ShrHoldr Against Against For () 19 RENEWABLE ENERGY POLICY ShrHoldr Against Against For () Fairpoint Communications, Inc. Ticker Security ID: Meeting Date Meeting Status FRP CUSIP9 305560104 06/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Claude Lilly Mgmt For For For Elect Robert Lilien Mgmt For For For Elect Thomas Gilbane, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2008 Long Term Incentive Plan Mgmt For For For 4 TO APPROVE THE FAIRPOINT Mgmt For For For COMMUNICATIONS, INC. 2008 ANNUAL INCENTIVE PLAN. First Horizon National Corp. Ticker Security ID: Meeting Date Meeting Status FHN CUSIP9 320517105 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Simon Cooper Mgmt For For For Elect James Haslam III Mgmt For For For Elect Colin Reed Mgmt For For For Elect Mary Sammons Mgmt For For For Elect Robert Carter Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Eliminate Supermajority Vote Mgmt For For For Requirement for Certain Charter and Bylaw Amendments 4 RATIFICATION OF APPOINTMENT Mgmt For For For OF KPMG LLP AS AUDITORS. FirstEnergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP9 337932107 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Addison Mgmt For Withhold Against Elect Anthony Alexander Mgmt For Withhold Against Elect Michael Anderson Mgmt For For For Elect Carol Cartwright Mgmt For Withhold Against Elect William Cottle Mgmt For Withhold Against Elect Robert Heisler, Jr. Mgmt For Withhold Against Elect Ernest Novak, Jr. Mgmt For Withhold Against Elect Catherine Rein Mgmt For Withhold Against Elect George Smart Mgmt For Withhold Against Elect Wes Taylor Mgmt For Withhold Against Elect Jesse Williams, Sr. Mgmt For Withhold Against 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 Shareholder Proposal Regarding ShrHoldr Against For Against Right to Call a Special Meeting 4 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For ESTABLISH SHAREHOLDER PROPONENT ENGAGEMENT PROCESS 5 SHAREHOLDER PROPOSAL: ShrHoldr Against For Against ADOPT SIMPLE MAJORITY VOTE 6 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors Ford Motor Company Ticker Security ID: Meeting Date Meeting Status F CUSIP9 345370860 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bond Mgmt For Withhold Against Elect Stephen Butler Mgmt For For For Elect Kimberly Casiano Mgmt For For For Elect Edsel Ford, II Mgmt For For For Elect William Ford, Jr. Mgmt For For For Elect Irvine Hockaday, Jr. Mgmt For For For Elect Richard Manoogian Mgmt For For For Elect Ellen Marram Mgmt For For For Elect Alan Mulally Mgmt For For For Elect Homer Neal Mgmt For For For Elect Jorma Ollila Mgmt For For For Elect Gerald Shaheen Mgmt For For For Elect John Thornton Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 Annual Incentive Compensation Mgmt For For For Plan 4 THE APPROVAL OF THE Mgmt For For For COMPANY'S 2008 LONG-TERM INCENTIVE PLAN. 5 RELATING TO DISCONTINUING ShrHoldr Against Against For GRANTING STOCK OPTIONS TO SENIOR EXECUTIVES. 6 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 7 Shareholder Proposal Regarding ShrHoldr Against Against For Recapitalization Plan 8 Shareholder Proposal Regarding ShrHoldr Against Against For Political Spending 9 Shareholder Proposal Regarding ShrHoldr Against Against For Health Care Reform 10 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Climate Change 11 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation Freddie MAC Ticker Security ID: Meeting Date Meeting Status FRE CUSIP9 313400301 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Geoffrey Boisi Mgmt For For For Elect Michelle Engler Mgmt For For For Elect Robert Glauber Mgmt For For For Elect Richard Karl Goeltz Mgmt For For For Elect Thomas Johnson Mgmt For For For Elect Jerome Kenney Mgmt For For For Elect William Lewis, Jr. Mgmt For For For Elect Nicolas Retsinas Mgmt For For For Elect Stephen Ross Mgmt For For For Elect Richard Syron Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF AMENDED AND Mgmt For For For RESTATED 2004 STOCK COMPENSATION PLAN. Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 Increase in Authorized Common Mgmt For For For Stock Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 ADOPTION OF THE PROPOSED Mgmt For For For AMENDMENTS TO THE 2006 STOCK INCENTIVE PLAN. General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 2 ELECTION OF DIRECTOR: SIR Mgmt For For For WILLIAM M. CASTELL 3 ELECTION OF DIRECTOR: ANN Mgmt For For For M. FUDGE 4 ELECTION OF DIRECTOR: Mgmt For Against Against CLAUDIO X. GONZALEZ 5 ELECTION OF DIRECTOR: Mgmt For For For SUSAN HOCKFIELD 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY R. IMMELT 7 ELECTION OF DIRECTOR: Mgmt For For For ANDREA JUNG 8 ELECTION OF DIRECTOR: ALAN Mgmt For For For G. (A.G.) LAFLEY 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 10 ELECTION OF DIRECTOR: RALPH Mgmt For For For S. LARSEN 11 ELECTION OF DIRECTOR: Mgmt For For For ROCHELLE B. LAZARUS 12 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 13 ELECTION OF DIRECTOR: SAM Mgmt For For For NUNN 14 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. PENSKE 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. SWIERINGA 16 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS A. WARNER III 17 RATIFICATION OF KPMG Mgmt For For For 18 CUMULATIVE VOTING ShrHoldr Against Against For 19 SEPARATE THE ROLES OF CEO ShrHoldr Against Against For AND CHAIRMAN 20 RECOUP UNEARNED ShrHoldr Against Against For MANAGEMENT BONUSES 21 CURB OVER-EXTENDED ShrHoldr Against Against For DIRECTORS 22 REPORT ON CHARITABLE ShrHoldr Against Against For CONTRIBUTIONS 23 GLOBAL WARMING REPORT ShrHoldr Against Against For 24 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION Genworth Financial Inc Ticker Security ID: Meeting Date Meeting Status GNW CUSIP9 37247D106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For FRANK J. BORELLI 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. FRAIZER 3 ELECTION OF DIRECTOR: Mgmt For For For NANCY J. KARCH 4 ELECTION OF DIRECTOR: J. Mgmt For For For ROBERT BOB KERREY 5 ELECTION OF DIRECTOR: RISA J. Mgmt For For For LAVIZZO-MOUREY 6 ELECTION OF DIRECTOR: SAIYID Mgmt For For For T. NAQVI 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. PARKE 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For S. RIEPE 9 ELECTION OF DIRECTOR: Mgmt For For For BARRETT A. TOAN 10 ELECTION OF DIRECTOR: Mgmt For For For THOMAS B. WHEELER 11 Ratification of Auditor Mgmt For For For Global Industries Limited Ticker Security ID: Meeting Date Meeting Status GLBL CUSIP9 379336100 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect B.K. Chin Mgmt For For For Elect John Clerico Mgmt For For For Elect Lawrence Dickerson Mgmt For For For Elect Edward Djerejian Mgmt For For For Elect Larry Farmer Mgmt For For For Elect Edgar Hotard Mgmt For For For Elect Richard Pattarozzi Mgmt For For For Elect James Payne Mgmt For For For Elect Michael Pollock Mgmt For For For Elect Cindy Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF LLOYD C. Mgmt For For For BLANKFEIN TO THE BOARD OF DIRECTORS 2 ELECTION OF JOHN H. BRYAN Mgmt For For For TO THE BOARD OF DIRECTORS 3 ELECTION OF GARY D. COHN TO Mgmt For For For THE BOARD OF DIRECTORS 4 ELECTION OF CLAES DAHLBACK Mgmt For For For TO THE BOARD OF DIRECTORS 5 ELECTION OF STEPHEN Mgmt For For For FRIEDMAN TO THE BOARD OF DIRECTORS 6 ELECTION OF WILLIAM W. Mgmt For For For GEORGE TO THE BOARD OF DIRECTORS 7 ELECTION OF RAJAT K. GUPTA Mgmt For For For TO THE BOARD OF DIRECTORS 8 ELECTION OF JAMES A. Mgmt For For For JOHNSON TO THE BOARD OF DIRECTORS 9 ELECTION OF LOIS D. JULIBER Mgmt For For For TO THE BOARD OF DIRECTORS 10 ELECTION OF EDWARD M. LIDDY Mgmt For For For TO THE BOARD OF DIRECTORS 11 ELECTION OF RUTH J. SIMMONS Mgmt For For For TO THE BOARD OF DIRECTORS 12 ELECTION OF JON WINKELRIED Mgmt For For For TO THE BOARD OF DIRECTORS 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A SUSTAINABILITY REPORT Harley-Davidson Inc Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Conrades Mgmt For For For Elect Sara Levinson Mgmt For For For Elect George Miles, Jr. Mgmt For For For Elect Jochen Zeitz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Health Management Association Ticker Security ID: Meeting Date Meeting Status HMA CUSIP9 421933102 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Schoen Mgmt For For For Elect Burke Whitman Mgmt For For For Elect Kent Dauten Mgmt For For For Elect Donald Kiernan Mgmt For For For Elect Robert Knox Mgmt For For For Elect William Mayberry Mgmt For For For Elect Vicki O'Meara Mgmt For For For Elect William Steere, Jr. Mgmt For For For Elect Randolph Westerfield Mgmt For For For 2 Amendment to the 1996 Executive Mgmt For For For Incentive Compensation Plan 3 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L.T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S.M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R.A. Mgmt For For For HACKBORN 4 ELECTION OF DIRECTOR: J.H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M.V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: J.Z. Mgmt For For For HYATT 7 ELECTION OF DIRECTOR: J.R. Mgmt For For For JOYCE 8 ELECTION OF DIRECTOR: R.L. Mgmt For For For RYAN 9 ELECTION OF DIRECTOR: L.S. Mgmt For For For SALHANY 10 ELECTION OF DIRECTOR: G.K. Mgmt For For For THOMPSON 11 Ratification of Auditor Mgmt For For For Home Depot Inc Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: F. Mgmt For For For DUANE ACKERMAN 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For H. BATCHELDER 3 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS S. BLAKE 4 ELECTION OF DIRECTOR: ARI Mgmt For For For BOUSBIB 5 ELECTION OF DIRECTOR: Mgmt For For For GREGORY D. BRENNEMAN 6 ELECTION OF DIRECTOR: Mgmt For For For ALBERT P. CAREY 7 ELECTION OF DIRECTOR: Mgmt For For For ARMANDO CODINA 8 ELECTION OF DIRECTOR: BRIAN Mgmt For For For C. CORNELL 9 ELECTION OF DIRECTOR: Mgmt For For For BONNIE G. HILL 10 ELECTION OF DIRECTOR: Mgmt For For For KAREN L. KATEN 11 Ratification of Auditor Mgmt For For For 12 Management Incentive Plan Mgmt For For For 13 Amendment to the Employee Stock Mgmt For For For Purchase Plan 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL NONPARTISANSHIP 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE OFFICER COMPENSATION 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PAY-FOR- SUPERIOR PERFORMANCE Honeywell International Inc Ticker Security ID: Meeting Date Meeting Status HON CUSIP9 438516106 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GORDON M. BETHUNE 2 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: D. Mgmt For For For SCOTT DAVIS 5 ELECTION OF DIRECTOR: Mgmt For For For LINNET F. DEILY 6 ELECTION OF DIRECTOR: CLIVE Mgmt For For For R. HOLLICK 7 ELECTION OF DIRECTOR: Mgmt For For For BRADLEY T. SHEARES 8 ELECTION OF DIRECTOR: ERIC Mgmt For For For K. SHINSEKI 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 11 APPROVAL OF INDEPENDENT Mgmt For For For ACCOUNTANTS 12 Amendment to Certificate of Mgmt For For For Incorporation Regarding Shareholders' Right to Call a Special Meeting 13 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE PRINCIPLE Hospira Inc Ticker Security ID: Meeting Date Meeting Status HSP CUSIP9 441060100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Irving Bailey, II Mgmt For For For Elect Ronald Matricaria Mgmt For For For Elect Jacque Sokolov Mgmt For For For 2 Ratification of Auditor Mgmt For For For Huntsman Corp. Ticker Security ID: Meeting Date Meeting Status HUN CUSIP9 447011107 10/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Idearc Ticker Security ID: Meeting Date Meeting Status IAR CUSIP9 451663108 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jerry Elliot Mgmt For For For Elect Jonathan Miller Mgmt For For For Elect Donald Reed Mgmt For For For Elect Stephen Robertson Mgmt For For For Elect Thomas Rogers Mgmt For For For Elect Paul Weaver Mgmt For For For 2 APPROVAL OF THE 2008 Mgmt For For For INCENTIVE COMPENSATION PLAN. 3 Ratification of Auditor Mgmt For For For Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For R. BARRETT 2 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLENE BARSHEFSKY 3 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN L. DECKER 5 ELECTION OF DIRECTOR: REED Mgmt For For For E. HUNDT 6 ELECTION OF DIRECTOR: PAUL Mgmt For For For S. OTELLINI 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For D. PLUMMER 8 ELECTION OF DIRECTOR: DAVID Mgmt For For For S. POTTRUCK 9 ELECTION OF DIRECTOR: JANE Mgmt For For For E. SHAW 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For L. THORNTON 11 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. YOFFIE 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Establishing a Board Committee on Sustainability International Business Machines Corp. Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cathleen Black Mgmt For For For Elect William Brody Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Michael Eskew Mgmt For For For Elect Shirley Jackson Mgmt For Withhold Against Elect Lucio Noto Mgmt For For For Elect James Owens Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Joan Spero Mgmt For For For Elect Sidney Taurel Mgmt For For For Elect Lorenzo Zambrano Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For BOARD COMMITTEE ON HUMAN RIGHTS 6 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For SPECIAL MEETINGS 7 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For For For Elect James Cullen Mgmt For For For Elect Michael Johns Mgmt For For For Elect Arnold Langbo Mgmt For For For Elect Susan Lindquist Mgmt For For For Elect Leo Mullin Mgmt For For For Elect William Perez Mgmt For For For Elect Christine Poon Mgmt For For For Elect Charles Prince Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect David Satcher Mgmt For For For Elect William Weldon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation JP Morgan Chase & Company Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CRANDALL C. BOWLES 2 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN B. BURKE 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For S. CROWN 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For DIMON 6 ELECTION OF DIRECTOR: ELLEN Mgmt For For For V. FUTTER 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 8 ELECTION OF DIRECTOR: LABAN Mgmt For For For P. JACKSON, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT I. LIPP 10 ELECTION OF DIRECTOR: DAVID Mgmt For For For C. NOVAK 11 ELECTION OF DIRECTOR: LEE R. Mgmt For For For RAYMOND 12 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. WELDON 13 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 14 APPROVAL OF AMENDMENT TO Mgmt For For For 2005 LONG-TERM INCENTIVE PLAN 15 REAPPROVAL OF KEY Mgmt For For For EXECUTIVE PERFORMANCE PLAN 16 GOVERNMENTAL SERVICE ShrHoldr Against Against For REPORT 17 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT 18 INDEPENDENT CHAIRMAN OF ShrHoldr Against Against For THE BOARD 19 EXECUTIVE COMPENSATION ShrHoldr Against Against For APPROVAL 20 TWO CANDIDATES PER ShrHoldr Against Against For DIRECTORSHIP 21 HUMAN RIGHTS AND ShrHoldr Against Against For INVESTMENT REPORT 22 LOBBYING PRIORITIES REPORT ShrHoldr Against Against For Kraft Foods Inc Ticker Security ID: Meeting Date Meeting Status KFT CUSIP9 50075N104 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ajay Banga Mgmt For For For Elect Jan Bennink Mgmt For For For Elect Myra Hart Mgmt For For For Elect Lois Juliber Mgmt For For For Elect Mark Ketchum Mgmt For For For Elect Richard Lerner, MD Mgmt For For For Elect John Pope Mgmt For For For Elect Fedric Reynolds Mgmt For For For Elect Irene Rosenfeld Mgmt For For For Elect Mary Schapiro Mgmt For For For Elect Deborah Wright Mgmt For For For Elect Frank Zarb Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Shalikashvili Mgmt For For For Elect Michael Strianese Mgmt For For For Elect John White Mgmt For For For 2 2008 Long Term Performance Plan Mgmt For For For 3 2008 Directors Stock Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Lehman Brothers Holdings Inc Ticker Security ID: Meeting Date Meeting Status LEH CUSIP9 524908100 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL L. AINSLIE 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. AKERS 3 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. BERLIND 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. CRUIKSHANK 5 ELECTION OF DIRECTOR: Mgmt For For For MARSHA JOHNSON EVANS 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD S. FULD, JR. 7 ELECTION OF DIRECTOR: SIR Mgmt For For For CHRISTOPHER GENT 8 ELECTION OF DIRECTOR: JERRY Mgmt For For For A. GRUNDHOFER 9 ELECTION OF DIRECTOR: Mgmt For For For ROLAND A. HERNANDEZ 10 ELECTION OF DIRECTOR: Mgmt For For For HENRY KAUFMAN 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. MACOMBER 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2005 Stock Mgmt For Against Against Incentive Plan 14 Amendment to the Executive Mgmt For For For Incentive Compensation Plan 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS. 16 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO AN ENVIRONMENTAL SUSTAINABILITY REPORT. Lennar Corp. Ticker Security ID: Meeting Date Meeting Status LEN CUSIP9 526057104 04/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stuart Miller Mgmt For For For Elect Jeffrey Sonnenfeld Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO DECLASSIFY THE Mgmt For For For BOARD OF DIRECTORS. 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE PAY FOR SUPERIOR PERFORMANCE. 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A COMPLIANCE COMMITTEE. Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For For For Elect Nolan Archibald Mgmt For For For Elect David Burritt Mgmt For For For Elect James Ellis, Jr. Mgmt For For For Elect Gwendolyn King Mgmt For For For Elect James Loy Mgmt For For For Elect Douglas McCorkindale Mgmt For For For Elect Joseph Ralston Mgmt For For For Elect Frank Savage Mgmt For For For Elect James Schneider Mgmt For For For Elect Anne Stevens Mgmt For For For Elect Robert Stevens Mgmt For For For Elect James Ukropina Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 Adoption of Simple Majority Voting Mgmt For For For 4 MANAGEMENT PROPOSAL: TO Mgmt For Against Against AMEND THE CHARTER TO DELETE ARTICLE XIII 5 Amendment to the 2003 Incentive Mgmt For For For Performance Award Plan 6 MANAGEMENT PROPOSAL: TO Mgmt For For For ADOPT THE 2009 DIRECTORS EQUITY PLAN 7 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 8 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Nuclear Weapons Involvement 9 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN Loews Corp Ticker Security ID: Meeting Date Meeting Status LTR CUSIP9 540424108 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.E. Mgmt For Against Against BERMAN 2 ELECTION OF DIRECTOR: J.L. Mgmt For Against Against BOWER 3 ELECTION OF DIRECTOR: C.M. Mgmt For Against Against DIKER 4 ELECTION OF DIRECTOR: P.J. Mgmt For Against Against FRIBOURG 5 ELECTION OF DIRECTOR: W.L. Mgmt For Against Against HARRIS 6 ELECTION OF DIRECTOR: P.A. Mgmt For Against Against LASKAWY 7 ELECTION OF DIRECTOR: G.R. Mgmt For Against Against SCOTT 8 ELECTION OF DIRECTOR: A.H. Mgmt For Against Against TISCH 9 ELECTION OF DIRECTOR: J.S. Mgmt For Against Against TISCH 10 ELECTION OF DIRECTOR: J.M. Mgmt For Against Against TISCH 11 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 12 SHAREHOLDER PROPOSAL- ShrHoldr Against For Against CUMULATIVE VOTING 13 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For PERFORMANCE STANDARDS FOR EXECUTIVE COMPENSATION 14 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For HEALTH CARE REFORM 15 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For ADVERTISING EXPENDITURES Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For GREGORY H. BOYCE 3 ELECTION OF DIRECTOR: Mgmt For Against Against SHIRLEY ANN JACKSON 4 ELECTION OF DIRECTOR: PHILIP Mgmt For For For LADER 5 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LEE 6 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 7 ELECTION OF DIRECTOR: SETH Mgmt For For For E. SCHOFIELD 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 9 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. USHER 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 12 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Masco Corp. Ticker Security ID: Meeting Date Meeting Status MAS CUSIP9 574599106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For VERNE G. ISTOCK 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For L. JOHNSTON 3 ELECTION OF DIRECTOR: J. Mgmt For Against Against MICHAEL LOSH 4 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY WADHAMS 5 Ratification of Auditor Mgmt For For For Mattel Inc Ticker Security ID: Meeting Date Meeting Status MAT CUSIP9 577081102 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. DOLAN 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. ECKERT 3 ELECTION OF DIRECTOR: DR. Mgmt For For For FRANCES D. FERGUSSON 4 ELECTION OF DIRECTOR: TULLY Mgmt For For For M. FRIEDMAN 5 ELECTION OF DIRECTOR: Mgmt For For For DOMINIC NG 6 ELECTION OF DIRECTOR: Mgmt For For For VASANT M. PRABHU 7 ELECTION OF DIRECTOR: DR. Mgmt For For For ANDREA L. RICH 8 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SARGENT 9 ELECTION OF DIRECTOR: DEAN Mgmt For For For A. SCARBOROUGH 10 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER A. SINCLAIR 11 ELECTION OF DIRECTOR: G. Mgmt For For For CRAIG SULLIVAN 12 ELECTION OF DIRECTOR: KATHY Mgmt For For For BRITTAIN WHITE 13 Ratification of Auditor Mgmt For For For 14 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CERTAIN REPORTS BY THE BOARD OF DIRECTORS. McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP9 58155Q103 07/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. HAMMERGREN 2 ELECTION OF DIRECTOR: M. Mgmt For For For CHRISTINE JACOBS 3 Amendment to Declassify the Board Mgmt For For For 4 Amendment to the 2005 Stock Plan Mgmt For For For 5 Amendment to the 2000 Employee Mgmt For For For Stock Purchase Plan 6 Ratification of Auditor Mgmt For For For MGIC Investment Corporation Ticker Security ID: Meeting Date Meeting Status MTG CUSIP9 552848103 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Engelman Mgmt For For For Elect Kenneth Jastrow, II Mgmt For For For Elect Daniel Kearney Mgmt For For For Elect Donald Nicolaisen Mgmt For For For 2 Amendment to the 2002 Stock Mgmt For For For Incentive Plan 3 Amendment to the Annual Bonus Mgmt For For For Plan 4 Ratification of Auditor Mgmt For For For MGIC Investment Corporation Ticker Security ID: Meeting Date Meeting Status MTG CUSIP9 552848103 06/27/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Common Stock Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Adoption of Majority Vote for Mgmt For For For Election of Directors Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES, III 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR., PHD 4 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: DR. Mgmt For For For HELMUT PANKE 10 ELECTION OF DIRECTOR: JON A. Mgmt For For For SHIRLEY 11 Ratification of Auditor Mgmt For For For 12 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. Molson Coors Brewing Company Ticker Security ID: Meeting Date Meeting Status TAP CUSIP9 60871R209 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cleghorn Mgmt For Withhold Against Elect Charles Herington Mgmt For Withhold Against Elect David O'Brien Mgmt For Withhold Against Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 04/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ROY J. Mgmt For For For BOSTOCK 2 ELECTION OF DIRECTOR: Mgmt For For For ERSKINE B. BOWLES 3 ELECTION OF DIRECTOR: Mgmt For For For HOWARD J. DAVIES 4 ELECTION OF DIRECTOR: C. Mgmt For For For ROBERT KIDDER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For J. MACK 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 8 ELECTION OF DIRECTOR: Mgmt For For For HUTHAM S. OLAYAN 9 ELECTION OF DIRECTOR: Mgmt For For For CHARLES E. PHILLIPS, JR. 10 ELECTION OF DIRECTOR: O. Mgmt For For For GRIFFITH SEXTON 11 ELECTION OF DIRECTOR: LAURA Mgmt For For For D. TYSON 12 TO RATIFY THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR 13 Elimination of Supermajority Mgmt For For For Requirement 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING HUMAN RIGHTS REPORT National City Corp. Ticker Security ID: Meeting Date Meeting Status NCC CUSIP9 635405103 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jon Barfield Mgmt For For For Elect James Broadhurst Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Bernadine Healy Mgmt For For For Elect Jeffrey Kelly Mgmt For For For Elect Allen Koranda Mgmt For For For Elect Michael McCallister Mgmt For For For Elect Paul Ormond Mgmt For For For Elect Peter Raskind Mgmt For For For Elect Gerald Shaheen Mgmt For For For Elect Jerry Thornton Mgmt For For For Elect Morry Weiss Mgmt For For For 2 Ratification of Auditor Mgmt For For For Newell Rubbermaid Inc Ticker Security ID: Meeting Date Meeting Status NWL CUSIP9 651229106 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL T. COWHIG 2 ELECTION OF DIRECTOR: MARK Mgmt For For For D. KETCHUM 3 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. MAROHN 4 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND G. VIAULT 5 Ratification of Auditor Mgmt For For For 6 APPROVE THE COMPANY'S Mgmt For For For MANAGEMENT CASH BONUS PLAN. 7 Elimination of Supermajority Vote Mgmt For For For Requirements and Fair Price Provision Nexen Inc Ticker Security ID: Meeting Date Meeting Status NXY CUSIP9 65334H102 04/29/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Charles Fischer Mgmt For Withhold Against Re-elect Dennis Flanagan Mgmt For Withhold Against Re-elect David Hentschel Mgmt For Withhold Against Re-elect S. Barry Jackson Mgmt For Withhold Against Re-elect Kevin Jenkins Mgmt For Withhold Against Re-elect A. Anne McLellan Mgmt For Withhold Against Re-elect Eric Newell Mgmt For Withhold Against Re-elect Thomas O'Neill Mgmt For Withhold Against Re-elect Francis Saville Mgmt For Withhold Against Re-elect Richard Thomson Mgmt For Withhold Against Re-elect John Willson Mgmt For Withhold Against Re-elect Victor Zaleschuk Mgmt For Withhold Against 2 TO APPOINT DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2008. 3 Amendment to Shareholder Rights' Mgmt For For For Plan 4 Shareholder Proposal Regarding Mgmt Against Against For Majority Vote Norfolk Southern Corp. Ticker Security ID: Meeting Date Meeting Status NSC CUSIP9 655844108 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerald Baliles Mgmt For For For Elect Gene Carter Mgmt For For For Elect Karen Horn Mgmt For For For Elect J. Paul Reason Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nucor Corp. Ticker Security ID: Meeting Date Meeting Status NUE CUSIP9 670346105 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Browning Mgmt For Withhold Against Elect Victoria Haynes Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Annual and Long- Mgmt For For For Term Senior Officers Incentive Compensation Plans 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For Occidental Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SPENCER ABRAHAM 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. BURKLE 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHALSTY 4 ELECTION OF DIRECTOR: Mgmt For For For EDWARD P. DJEREJIAN 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. FEICK 6 ELECTION OF DIRECTOR: RAY R. Mgmt For For For IRANI 7 ELECTION OF DIRECTOR: IRVIN Mgmt For For For W. MALONEY 8 ELECTION OF DIRECTOR: Mgmt For For For AVEDICK B. POLADIAN 9 ELECTION OF DIRECTOR: Mgmt For For For RODOLFO SEGOVIA 10 ELECTION OF DIRECTOR: AZIZ Mgmt For For For D. SYRIANI 11 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARY TOMICH 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER L. WEISMAN 13 RATIFICATION OF SELECTION OF Mgmt For For For KPMG AS INDEPENDENT AUDITORS. 14 SCIENTIFIC REPORT ON GLOBAL ShrHoldr Against Against For WARMING. 15 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION. 16 INDEPENDENCE OF ShrHoldr Against For Against COMPENSATION CONSULTANTS. 17 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE PRINCIPLE. 18 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS. Omnicom Group Inc Ticker Security ID: Meeting Date Meeting Status OMC CUSIP9 681919106 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wren Mgmt For For For Elect Bruce Crawford Mgmt For For For Elect Robert Clark Mgmt For For For Elect Leonard Coleman, Jr. Mgmt For For For Elect Errol Cook Mgmt For For For Elect Susan Denison Mgmt For For For Elect Michael Henning Mgmt For For For Elect John Murphy Mgmt For For For Elect John Purcell Mgmt For For For Elect Linda Johnson Rice Mgmt For For For Elect Gary Roubos Mgmt For For For 2 Ratification of Auditor Mgmt For For For Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 11/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For For For Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 Fiscal Year 2008 Executive Bonus Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For AN OPEN SOURCE REPORT. Parametric Technology Corp. Ticker Security ID: Meeting Date Meeting Status PMTC CUSIP9 699173209 03/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Goldman Mgmt For For For Elect C. Richard Harrison Mgmt For For For 2 Ratification of Auditor Mgmt For For For Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Harty Mgmt For Withhold Against Elect Candy Obourn Mgmt For Withhold Against Elect Donald Washkewicz Mgmt For Withhold Against 2 A MANAGEMENT PROPOSAL TO Mgmt For For For DECLASSIFY THE BOARD OF DIRECTORS 3 Ratification of Auditor Mgmt For For For J. C. Penney Company Inc Ticker Security ID: Meeting Date Meeting Status JCP CUSIP9 708160106 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C.C Mgmt For For For BARRETT 2 ELECTION OF DIRECTOR: M.A. Mgmt For For For BURNS 3 ELECTION OF DIRECTOR: M.K. Mgmt For For For CLARK 4 ELECTION OF DIRECTOR: T.J. Mgmt For For For ENGIBOUS 5 ELECTION OF DIRECTOR: K.B. Mgmt For For For FOSTER 6 ELECTION OF DIRECTOR: K.C. Mgmt For For For HICKS 7 ELECTION OF DIRECTOR: L.H. Mgmt For For For ROBERTS 8 ELECTION OF DIRECTOR: J.G. Mgmt For For For TERUEL 9 ELECTION OF DIRECTOR: M.E. Mgmt For For For ULLMAN III 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Severance Agreements Pepsi Bottling Group Ticker Security ID: Meeting Date Meeting Status PBG CUSIP9 713409100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. ALVARADO 2 ELECTION OF DIRECTOR: Mgmt For For For BARRY H. BERACHA 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For C. COMPTON 4 ELECTION OF DIRECTOR: ERIC Mgmt For For For J. FOSS 5 ELECTION OF DIRECTOR: IRA D. Mgmt For For For HALL 6 ELECTION OF DIRECTOR: Mgmt For For For SUSAN D. KRONICK 7 ELECTION OF DIRECTOR: Mgmt For For For BLYTHE J. MCGARVIE 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. QUELCH 9 ELECTION OF DIRECTOR: Mgmt For For For JAVIER G. TERUEL 10 ELECTION OF DIRECTOR: Mgmt For For For CYNTHIA M. TRUDELL 11 APPROVAL OF THE COMPANY'S Mgmt For For For AMENDED AND RESTATED CERTIFICATE OF INCORPORATION 12 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE COMPANY'S 2004 LONG- TERM INCENTIVE PLAN 13 Ratification of Auditor Mgmt For For For Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS A. AUSIELLO 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL S. BROWN 3 ELECTION OF DIRECTOR: M. Mgmt For For For ANTHONY BURNS 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT N. BURT 5 ELECTION OF DIRECTOR: W. Mgmt For For For DON CORNWELL 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 7 ELECTION OF DIRECTOR: Mgmt For For For CONSTANCE J. HORNER 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM R. HOWELL 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 10 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY B. KINDLER 11 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. LORCH 12 ELECTION OF DIRECTOR: DANA Mgmt For For For G. MEAD 13 ELECTION OF DIRECTOR: Mgmt For For For SUZANNE NORA JOHNSON 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. STEERE, JR. 15 Ratification of Auditor Mgmt For For For 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS. 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING SEPARATION OF CHAIRMAN AND CEO ROLES. PG & E Corp. Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For R. ANDREWS 2 ELECTION OF DIRECTOR: C. LEE Mgmt For For For COX 3 ELECTION OF DIRECTOR: PETER Mgmt For For For A. DARBEE 4 ELECTION OF DIRECTOR: Mgmt For For For MARYELLEN C. HERRINGER 5 ELECTION OF DIRECTOR: Mgmt For For For RICHARD A. MESERVE 6 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 7 ELECTION OF DIRECTOR: Mgmt For For For BARBARA L. RAMBO 8 ELECTION OF DIRECTOR: Mgmt For For For BARRY LAWSON WILLIAMS 9 Ratification of Auditor Mgmt For For For 10 STATEMENT OF PERSONAL ShrHoldr Against Against For CONTRIBUTION BY CEO 11 SHAREHOLDER SAY ON ShrHoldr Against Against For EXECUTIVE PAY 12 INDEPENDENT LEAD DIRECTOR ShrHoldr Against Against For PMI Group Inc Ticker Security ID: Meeting Date Meeting Status PMI CUSIP9 69344M101 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mariann Byerwalter Mgmt For Withhold Against Elect Carmine Guerro Mgmt For Withhold Against Elect Wayne Hedien Mgmt For Withhold Against Elect Louis Lower II Mgmt For Withhold Against Elect Raymond Ocampo, Jr. Mgmt For Withhold Against Elect John Roach Mgmt For Withhold Against Elect Steven Scheid Mgmt For Withhold Against Elect L. Stephen Smith Mgmt For Withhold Against Elect José Villarreal Mgmt For Withhold Against Elect Mary Widener Mgmt For Withhold Against Elect Ronald Zech Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED BONUS INCENTIVE PLAN. 4 APPROVAL OF AN AMENDMENT Mgmt For For For TO THE EMPLOYEE STOCK PURCHASE PLAN. PNC Financial Services Group Inc Ticker Security ID: Meeting Date Meeting Status PNC CUSIP9 693475105 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Berndt Mgmt For Withhold Against Elect Charles Bunch Mgmt For For For Elect Paul Chellgren Mgmt For For For Elect Robert Clay Mgmt For For For Elect George Davidson, Jr. Mgmt For For For Elect Kay James Mgmt For For For Elect Richard Kelson Mgmt For For For Elect Bruce Lindsay Mgmt For For For Elect Anthony Massaro Mgmt For For For Elect Jane Pepper Mgmt For For For Elect James Rohr Mgmt For For For Elect Donald Shepard Mgmt For For For Elect Lorene Steffes Mgmt For For For Elect Dennis Strigl Mgmt For For For Elect Stephen Thieke Mgmt For For For Elect Thomas Usher Mgmt For For For Elect George Walls, Jr. Mgmt For For For Elect Helge Wehmeier Mgmt For For For 2 Ratification of Auditor Mgmt For For For Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rajat Gupta Mgmt For For For Elect A. G. Lafley Mgmt For For For Elect Lynn Martin Mgmt For For For Elect Johnathan Rodgers Mgmt For For For Elect John Smith, Jr. Mgmt For For For Elect Ralph Snyderman Mgmt For For For Elect Margaret Whitman Mgmt For For For 2 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 SHAREHOLDER PROPOSAL #1 - ShrHoldr Against Against For AWARD NO FUTURE STOCK OPTIONS 4 SHAREHOLDER PROPOSAL #2 - ShrHoldr Against Against For REPORT ON COMPANY POLICIES AND ACTIVITIES 5 SHAREHOLDER PROPOSAL #3 - ShrHoldr Against Against For ANIMAL TESTING Quest Diagnostics Inc Ticker Security ID: Meeting Date Meeting Status DGX CUSIP9 74834L100 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Buehler Mgmt For For For Elect Rosanne Haggerty Mgmt For For For Elect Daniel Stanzione Mgmt For For For 2 Ratification of Auditor Mgmt For For For Qwest Communications International Ticker Security ID: Meeting Date Meeting Status Q CUSIP9 749121109 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. MUELLER 2 ELECTION OF DIRECTOR: LINDA Mgmt For Against Against G. ALVARADO 3 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLES L. BIGGS 4 ELECTION OF DIRECTOR: K. Mgmt For For For DANE BROOKSHER 5 ELECTION OF DIRECTOR: PETER Mgmt For For For S. HELLMAN 6 ELECTION OF DIRECTOR: R. Mgmt For For For DAVID HOOVER 7 ELECTION OF DIRECTOR: Mgmt For For For PATRICK J. MARTIN 8 ELECTION OF DIRECTOR: Mgmt For For For CAROLINE MATTHEWS 9 ELECTION OF DIRECTOR: Mgmt For For For WAYNE W. MURDY 10 ELECTION OF DIRECTOR: JAN L. Mgmt For For For MURLEY 11 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK P. POPOFF 12 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against A. UNRUH 13 ELECTION OF DIRECTOR: Mgmt For For For ANTHONY WELTERS 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Certain Future Severance Agreements with Senior Executives 16 Shareholder Proposal Regarding ShrHoldr Against Against For Separating the Roles of Chairman and CEO Radian Group Ticker Security ID: Meeting Date Meeting Status RDN CUSIP9 750236101 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herbert Wender Mgmt For For For Elect David Carney Mgmt For For For Elect Howard Culang Mgmt For For For Elect Stephen Hopkins Mgmt For For For Elect Sandford Ibrahim Mgmt For For For Elect James Jennings Mgmt For For For Elect Ronald Moore Mgmt For For For Elect Jan Nicholson Mgmt For For For Elect Robert Richards Mgmt For For For Elect Anthony Schweiger Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 TO APPROVE THE RADIAN Mgmt For For For GROUP INC. 2008 EQUITY COMPENSATION PLAN. 4 Ratification of Auditor Mgmt For For For Rohm & Haas Company Ticker Security ID: Meeting Date Meeting Status ROH CUSIP9 775371107 05/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTORS: W.J. Mgmt For For For AVERY 2 ELECTION OF DIRECTORS: R.L. Mgmt For For For GUPTA 3 ELECTION OF DIRECTORS: D.W. Mgmt For For For HAAS 4 ELECTION OF DIRECTORS: T.W. Mgmt For For For HAAS 5 ELECTION OF DIRECTORS: R.L. Mgmt For For For KEYSER 6 ELECTION OF DIRECTORS: R.J. Mgmt For For For MILLS 7 ELECTION OF DIRECTORS: S.O. Mgmt For For For MOOSE 8 ELECTION OF DIRECTORS: G.S. Mgmt For For For OMENN 9 ELECTION OF DIRECTORS: G.L. Mgmt For For For ROGERS 10 ELECTION OF DIRECTORS: R.H. Mgmt For For For SCHMITZ 11 ELECTION OF DIRECTORS: G.M. Mgmt For For For WHITESIDES 12 ELECTION OF DIRECTORS: M.C. Mgmt For For For WHITTINGTON 13 Ratification of Auditor Mgmt For For For Ross Stores Inc Ticker Security ID: Meeting Date Meeting Status ROST CUSIP9 778296103 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stuart Moldaw Mgmt For For For Elect George Orban Mgmt For For For Elect Donald Seiler Mgmt For For For 2 TO APPROVE ADOPTION OF THE Mgmt For For For ROSS STORES, INC. 2008 EQUITY INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Service Corp. International Ticker Security ID: Meeting Date Meeting Status SCI CUSIP9 817565104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Ryan Mgmt For For For Elect S. Malcolm Gillis Mgmt For For For Elect Clifton Morris, Jr. Mgmt For For For Elect W. Blair Waltrip Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sierra Pacific Resources Inc Ticker Security ID: Meeting Date Meeting Status SRP CUSIP9 826428104 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Anderson, Jr. Mgmt For For For Elect Glenn C. Christenson Mgmt For For For Elect Philip Satre Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 3 Amendment to the Executive Long- Mgmt For For For Term Incentive Plan 4 TO APPROVE AMENDMENTS TO Mgmt For For For THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN 5 Ratification of Auditor Mgmt For For For Sprint Nextel Corp. Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT R. BENNETT 2 ELECTION OF DIRECTOR: Mgmt For Against Against GORDON M. BETHUNE 3 ELECTION OF DIRECTOR: LARRY Mgmt For For For C. GLASSCOCK 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. HANCE, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For DANIEL R. HESSE 6 ELECTION OF DIRECTOR: V. Mgmt For Against Against JANET HILL 7 ELECTION OF DIRECTOR: IRVINE Mgmt For For For O. HOCKADAY, JR. 8 ELECTION OF DIRECTOR: Mgmt For For For RODNEY O NEAL 9 ELECTION OF DIRECTOR: RALPH Mgmt For For For V. WHITWORTH 10 Ratification of Auditor Mgmt For For For 11 TO VOTE ON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS. Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BASIL Mgmt For For For L. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR M. BLANK 3 ELECTION OF DIRECTOR: MARY Mgmt For For For ELIZABETH BURTON 4 ELECTION OF DIRECTOR: Mgmt For For For JUSTIN KING 5 ELECTION OF DIRECTOR: Mgmt For For For CAROL MEYROWITZ 6 ELECTION OF DIRECTOR: Mgmt For For For ROWLAND T. MORIARTY 7 ELECTION OF DIRECTOR: Mgmt For For For ROBERT C. NAKASONE 8 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SARGENT 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. SULENTIC 10 ELECTION OF DIRECTOR: Mgmt For For For MARTIN TRUST 11 ELECTION OF DIRECTOR: VIJAY Mgmt For For For VISHWANATH 12 ELECTION OF DIRECTOR: PAUL Mgmt For For For F. WALSH 13 Elimination of Supermajority Mgmt For For For Requirement 14 Executive Officer Incentive Plan Mgmt For For For 15 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For the Right to Call a Special Meeting Supervalu Inc Ticker Security ID: Meeting Date Meeting Status SVU CUSIP9 868536103 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A. Mgmt For For For GARY AMES 2 ELECTION OF DIRECTOR: PHILIP Mgmt For For For L. FRANCIS 3 ELECTION OF DIRECTOR: EDWIN Mgmt For For For C. GAGE 4 ELECTION OF DIRECTOR: Mgmt For For For GARNETT L. KEITH, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For MARISSA T. PETERSON 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Controlled Atmosphere Killing 8 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Symantec Corp. Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect William Coleman, III Mgmt For For For Elect Frank Dangeard Mgmt For For For Elect David Mahoney Mgmt For For For Elect Robert Miller Mgmt For For For Elect George Reyes Mgmt For Withhold Against Elect Daniel Schulman Mgmt For For For Elect John Thompson Mgmt For For For Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2000 Director Mgmt For For For Equity Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Resolution for Executive Compensation Textron Inc Ticker Security ID: Meeting Date Meeting Status TXT CUSIP9 883203101 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PAUL Mgmt For For For E. GAGNE 2 ELECTION OF DIRECTOR: DAIN Mgmt For For For M. HANCOCK 3 ELECTION OF DIRECTOR: LLOYD Mgmt For For For G. TROTTER 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS B. WHEELER 5 Ratification of Auditor Mgmt For For For 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO FOREIGN MILITARY SALES. 7 Shareholder Proposal Regarding ShrHoldr Against Against For Tax Gross-up Payments to Senior Executives Toll Brothers Inc Ticker Security ID: Meeting Date Meeting Status TOL CUSIP9 889478103 03/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Toll Mgmt For Withhold Against Elect Bruce Toll Mgmt For Withhold Against Elect Joel Rassman Mgmt For Withhold Against 2 THE APPROVAL OF THE TOLL Mgmt For Against Against BROTHERS, INC. CEO CASH BONUS PLAN. 3 Amendment to the Stock Incentive Mgmt For For For Plan for Employees (2007) 4 Amendment to the Stock Incentive Mgmt For For For Plan for Non-Employee Directors 5 Stock Options Exchange Program Mgmt For Against Against for Non-executive Employees and Directors 6 Ratification of Auditor Mgmt For For For TOTAL SA Ticker Security ID: Meeting Date Meeting Status TOT CUSIP9 89151E109 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL OF PARENT Mgmt For For For COMPANY FINANCIAL STATEMENTS 2 APPROVAL OF CONSOLIDATED Mgmt For For For FINANCIAL STATEMENTS 3 ALLOCATION OF EARNINGS, Mgmt For For For DECLARATION OF DIVIDEND 4 AGREEMENTS COVERED BY Mgmt For For For ARTICLE L. 225-38 OF THE FRENCH COMMERCIAL CODE 5 Severance Package (Thierry Mgmt For For For Desmarest) 6 Severance Package (Christophe de Mgmt For Against Against Margerie) 7 AUTHORIZATION FOR THE Mgmt For For For BOARD OF DIRECTORS TO TRADE SHARES OF THE COMPANY 8 RENEWAL OF THE Mgmt For Against Against APPOINTMENT OF MR. PAUL DESMARAIS JR. AS A DIRECTOR 9 RENEWAL OF THE Mgmt For Against Against APPOINTMENT OF MR. BERTRAND JACQUILLAT AS A DIRECTOR 10 RENEWAL OF THE Mgmt For Against Against APPOINTMENT OF LORD PETER LEVENE OF PORTSOKEN AS A DIRECTOR 11 APPOINTMENT OF MRS. Mgmt For Against Against PATRICIA BARBIZET AS A DIRECTOR 12 APPOINTMENT OF MR. CLAUDE Mgmt For Against Against MANDIL AS A DIRECTOR 13 Authority to Issue Shares and Mgmt For For For Convertible Securities w/ Preemptive Rights 14 Authority to Issue Shares or Mgmt For For For Convertible Securities w/out Preemptive Rights 15 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 16 Authority to Increase Capital for Mgmt For For For Employee Benefits 17 Authority to Issue Restricted Stock Mgmt For For For to Employees 18 REMOVAL OF MR. ANTOINE ShrHoldr Against Against For JEANCOURT-GALIGNANI FROM HIS DIRECTORSHIP 19 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Directors' Attendance (Proposal B) 20 Shareholder Proposal Regarding ShrHoldr Against Against For Granting of Restricted Stock to Employees (Proposal C) TYCO ELECTRONICS LTD. Ticker Security ID: Meeting Date Meeting Status TEL CUSIP9 G9144P105 03/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Pierre Brondeau Mgmt For Withhold Against Elect Ram Charan Mgmt For Withhold Against Elect Juergen Gromer Mgmt For For For Elect Robert Hernandez Mgmt For For For Elect Thomas Lynch Mgmt For For For Elect Daniel Phelan Mgmt For For For Elect Frederic Poses Mgmt For For For Elect Lawrence Smith Mgmt For For For Elect Paula Sneed Mgmt For For For Elect David Steiner Mgmt For For For Elect Sandra Wijnberg Mgmt For For For 2 Ratification of Auditor Mgmt For For For Tyco International Limited Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 G9143X208 03/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Blair Mgmt For For For Elect Edward Breen Mgmt For For For Elect Brian Duperreault Mgmt For For For Elect Bruce Gordon Mgmt For For For Elect Rajiv Gupta Mgmt For For For Elect John Krol Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect William Stavropoulos Mgmt For For For Elect Sandra Wijnberg Mgmt For For For Elect Jerome York Mgmt For For For Elect Timothy Donahue Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 AMENDMENTS TO THE Mgmt For For For COMPANY'S BYE-LAWS UAL Corp Ticker Security ID: Meeting Date Meeting Status UAUA CUSIP9 902549807 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Almeida Mgmt For For For Elect Mary Bush Mgmt For For For Elect W. James Farrell Mgmt For For For Elect Walter Isaacson Mgmt For For For Elect Robert Krebs Mgmt For For For Elect Robert Miller Mgmt For For For Elect James O'Connor Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect David Vitale Mgmt For For For Elect John Walker Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. 3 APPROVAL OF 2008 INCENTIVE Mgmt For Against Against COMPENSATION PLAN. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Charitable Contributions Report United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect George David Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect André Villeneuve Mgmt For For For Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS 3 APPROVAL OF AMENDMENT TO Mgmt For For For THE 2005 LONG-TERM INCENTIVE PLAN 4 SHAREOWNER PROPOSAL: ShrHoldr Against Against For PRINCIPLES FOR HEALTH CARE REFORM 5 SHAREOWNER PROPOSAL: ShrHoldr Against Against For GLOBAL SET OF CORPORATE STANDARDS 6 SHAREOWNER PROPOSAL: PAY ShrHoldr Against Against For FOR SUPERIOR PERFORMANCE 7 SHAREOWNER PROPOSAL: ShrHoldr Against Against For OFFSETS FOR FOREIGN MILITARY SALES UnitedHealth Group Inc Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. BALLARD, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. BURKE 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARRETTA 4 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN J. HEMSLEY 5 ELECTION OF DIRECTOR: Mgmt For Against Against MICHELE J. HOOPER 6 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS W. LEATHERDALE 7 ELECTION OF DIRECTOR: Mgmt For For For GLENN M. RENWICK 8 ELECTION OF DIRECTOR: GAIL Mgmt For For For R. WILENSKY, PH.D. 9 APPROVAL OF THE MATERIAL Mgmt For For For TERMS FOR PAYMENT OF EXECUTIVE INCENTIVE COMPENSATION 10 Amendment to the 1993 Employee Mgmt For For For Stock Purchase Plan 11 Ratification of Auditor Mgmt For Against Against 12 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION 13 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING PERFORMANCE VESTING SHARES US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Joel Johnson Mgmt For For For 3 Elect David O'Maley Mgmt For For For 4 Elect O'Dell Owens Mgmt For For For 5 Elect Craig Schnuck Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 8 Shareholder Proposal Regarding ShrHoldr Against Against For Separation of Chairman and CEO Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. E. Bradford Mgmt For For For Elect Ronald Calgaard Mgmt For For For Elect Irl Engelhardt Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Prohibition of Executive Stock Sales During Stock Repurchase Periods 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Political Contributions Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 2 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 4 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 5 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 7 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 8 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 9 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 10 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 13 Ratification of Auditor Mgmt For For For 14 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 15 GENDER IDENTITY ShrHoldr Against Against For NONDISCRIMINATION POLICY 16 SEPARATE OFFICES OF ShrHoldr Against Against For CHAIRMAN AND CEO Wal-Mart Stores Inc Ticker Security ID: Meeting Date Meeting Status WMT CUSIP9 931142103 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: AIDA Mgmt For For For M. ALVAREZ 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For W. BREYER 3 ELECTION OF DIRECTOR: M. Mgmt For Against Against MICHELE BURNS 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For ROGER C. CORBETT 6 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS N. DAFT 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For D. GLASS 8 ELECTION OF DIRECTOR: Mgmt For For For GREGORY B. PENNER 9 ELECTION OF DIRECTOR: ALLEN Mgmt For For For I. QUESTROM 10 ELECTION OF DIRECTOR: H. LEE Mgmt For For For SCOTT, JR. 11 ELECTION OF DIRECTOR: ARNE Mgmt For For For M. SORENSON 12 ELECTION OF DIRECTOR: JIM C. Mgmt For For For WALTON 13 ELECTION OF DIRECTOR: S. Mgmt For For For ROBSON WALTON 14 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. WILLIAMS 15 ELECTION OF DIRECTOR: LINDA Mgmt For For For S. WOLF 16 APPROVAL OF MANAGEMENT Mgmt For For For INCENTIVE PLAN, AS AMENDED AND RESTATED 17 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT ACCOUNTANTS 18 AMEND EQUAL EMPLOYMENT ShrHoldr Against Against For OPPORTUNITY POLICY 19 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE 20 RECOUPMENT OF SENIOR ShrHoldr Against Against For EXECUTIVE COMPENSATION POLICY 21 ESTABLISH HUMAN RIGHTS ShrHoldr Against Against For COMMITTEE 22 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION 23 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT 24 SOCIAL AND REPUTATION ShrHoldr Against Against For IMPACT REPORT 25 SPECIAL SHAREHOLDERS' ShrHoldr Against Against For MEETING Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ARNOLD 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 4 ELECTION OF DIRECTOR: Mgmt For For For JUDITH L. ESTRIN 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. IGER 6 ELECTION OF DIRECTOR: Mgmt For Against Against STEVEN P. JOBS 7 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 8 ELECTION OF DIRECTOR: Mgmt For For For AYLWIN B. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. MATSCHULLAT 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. PEPPER, JR. 12 ELECTION OF DIRECTOR: ORIN Mgmt For For For C. SMITH 13 Ratification of Auditor Mgmt For For For 14 Amendment to the Amended and Mgmt For Against Against Restated 2005 Stock Incentive Plan 15 Amendment to the 2002 Executive Mgmt For For For Performance Plan Waste Management Inc Ticker Security ID: Meeting Date Meeting Status WMI CUSIP9 94106L109 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PROPOSAL TO ELECT: PASTORA Mgmt For For For SAN JUAN CAFFERTY 2 PROPOSAL TO ELECT: FRANK M. Mgmt For For For CLARK, JR. 3 PROPOSAL TO ELECT: PATRICK Mgmt For For For W. GROSS 4 PROPOSAL TO ELECT: THOMAS Mgmt For For For I. MORGAN 5 PROPOSAL TO ELECT: JOHN C. Mgmt For For For POPE 6 PROPOSAL TO ELECT: W. Mgmt For For For ROBERT REUM 7 PROPOSAL TO ELECT: STEVEN Mgmt For For For G. ROTHMEIER 8 PROPOSAL TO ELECT: DAVID P. Mgmt For For For STEINER 9 PROPOSAL TO ELECT: THOMAS Mgmt For For For H. WEIDEMEYER 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Political Contributions Watson Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status WPI CUSIP9 942683103 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Bisaro Mgmt For For For Elect Michael Fedida Mgmt For For For Elect Albert Hummel Mgmt For For For Elect Catherine Klema Mgmt For For For 2 Ratification of Auditor Mgmt For For For Wellpoint Inc Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Angela Braly Mgmt For For For Elect William Bush Mgmt For For For Elect Warren Jobe Mgmt For For For Elect William Mays Mgmt For For For Elect Donald Riegle, Jr. Mgmt For For For Elect William Ryan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Resolution on Compensation Wells Fargo & Co Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 2 ELECTION OF DIRECTOR: LLOYD Mgmt For For For H. DEAN 3 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ENGEL 4 ELECTION OF DIRECTOR: Mgmt For For For ENRIQUE HERNANDEZ, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. JOSS 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 7 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. MCCORMICK 8 ELECTION OF DIRECTOR: Mgmt For For For CYNTHIA H. MILLIGAN 9 ELECTION OF DIRECTOR: Mgmt For For For NICHOLAS G. MOORE 10 ELECTION OF DIRECTOR: PHILIP Mgmt For For For J. QUIGLEY 11 ELECTION OF DIRECTOR: Mgmt For For For DONALD B. RICE 12 ELECTION OF DIRECTOR: Mgmt For For For JUDITH M. RUNSTAD 13 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 14 ELECTION OF DIRECTOR: JOHN Mgmt For For For G. STUMPF 15 ELECTION OF DIRECTOR: Mgmt For For For SUSAN G. SWENSON 16 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 17 Ratification of Auditor Mgmt For For For 18 PROPOSAL TO APPROVE THE Mgmt For For For PERFORMANCE-BASED COMPENSATION POLICY. 19 Amendment to the Long-Term Mgmt For For For Incentive Compensation Plan 20 PROPOSAL REGARDING A BY- ShrHoldr Against Against For LAWS AMENDMENT TO REQUIRE AN INDEPENDENT CHAIRMAN. 21 PROPOSAL REGARDING AN ShrHoldr Against Against For EXECUTIVE COMPENSATION ADVISORY VOTE. 22 PROPOSAL REGARDING A PAY- ShrHoldr Against Against For FOR-SUPERIOR-PERFORMANCE COMPENSATION PLAN. 23 PROPOSAL REGARDING HUMAN ShrHoldr Against Against For RIGHTS ISSUES IN INVESTMENT POLICIES. 24 PROPOSAL REGARDING A ShrHoldr Against Against For NEUTRAL SEXUAL ORIENTATION EMPLOYMENT POLICY. 25 PROPOSAL REGARDING A ShrHoldr Against Against For REPORT ON RACIAL DISPARITIES IN MORTGAGE LENDING. Wesco International Inc Ticker Security ID: Meeting Date Meeting Status WCC CUSIP9 95082P105 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roy Haley Mgmt For For For Elect George Miles, Jr. Mgmt For For For Elect John Morgan Mgmt For For For Elect James L. Singleton Mgmt For For For 2 Amendment to the 1999 Long-Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Whirlpool Corp. Ticker Security ID: Meeting Date Meeting Status WHR CUSIP9 963320106 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HERMAN CAIN 2 ELECTION OF DIRECTOR: JEFF Mgmt For For For M. FETTIG 3 ELECTION OF DIRECTOR: MILES Mgmt For For For L. MARSH 4 ELECTION OF DIRECTOR: PAUL Mgmt For For For G. STERN 5 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against ELECT EACH DIRECTOR ANNUALLY. 6 Shareholder Proposal Regarding ShrHoldr Against For Against Eliminating Supermajority Provisions Wisconsin Energy Corp. Ticker Security ID: Meeting Date Meeting Status WEC CUSIP9 976657106 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bergstrom Mgmt For Withhold Against Elect Barbara Bowles Mgmt For Withhold Against Elect Patricia Chadwick Mgmt For Withhold Against Elect Robert Cornog Mgmt For Withhold Against Elect Curt Culver Mgmt For Withhold Against Elect Thomas Fischer Mgmt For Withhold Against Elect Gale Klappa Mgmt For Withhold Against Elect Ulice Payne, Jr. Mgmt For Withhold Against Elect Frederick Stratton, Jr. Mgmt For Withhold Against 2 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2008. Wyndham Worldwide Corp. Ticker Security ID: Meeting Date Meeting Status WYN CUSIP9 98310W108 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Buckman Mgmt For For For Elect George Herrera Mgmt For For For 2 Ratification of Auditor Mgmt For For For Xerox Corp. Ticker Security ID: Meeting Date Meeting Status XRX CUSIP9 984121103 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Glenn Britt Mgmt For For For 1.2 Elect Ursula Burns Mgmt For For For 1.3 Elect Richard Harrington Mgmt For For For 1.4 Elect William Hunter Mgmt For For For 1.5 Elect Vernon Jordan, Jr. Mgmt For For For 1.6 Elect Robert McDonald Mgmt For For For 1.7 Elect Anne Mulcahy Mgmt For For For 1.8 Elect N.J. Nicholas, Jr. Mgmt For For For 1.9 Elect Ann Reese Mgmt For For For 1.10 Elect Mary Wilderotter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Voting for the Mgmt For For For Election of Directors 4 Shareholder Proposal Regarding ShrHoldr Against Against For Compliance with the Vendor Code of Conduct Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The Putnam Fund for Growth and Income By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
